*302Opinion by
Keefe, J.
In accordance with stipulation of counsel and cited cases, the court, in order to compensate for foreign substances on the outside of certain cheese, granted: (1) 2½ percent allowance for cheese similar to that the subject of Scaramelli v. United States (9 Cust. Ct. 270, C. D. 706) and Abstracts 42146 and 48269, and (2) an allowance for the weight of the paper or foil, or both, in which certain cheese was wrapped, following Kraft Phenix Cheese Corp. v. United States (T. D. 47955). Protests sustained to this extent.